Title: To George Washington from Benjamin Franklin, 8 April 1782
From: Franklin, Benjamin
To: Washington, George


                        
                            Sir,
                            Passy April 8. 1782.
                        
                        I did myself the honour of writing to you a few Days since by the Comte de Segur. This Line is chiefly to
                            present the Prince de Broglie to your Excellency, who goes over to join the Army of M. de Rochambeau. He bears an
                            excellent Character here, is a hearty Friend to our Cause, and I am persuaded you will have a Pleasure in his
                            Conversation. I take leave therefore to recommend him to those Civilities which you are always happy in showing to
                            Strangers of Merit and Distinction.
                        I have heretofore congratulated your Excellency on your Victories over our Enemy’s Generals, I can now do the same on your having overthrown their Politicians. Your late Success have so
                            strengthened the hands of Opposition in Parliament, that they are become the majority, and have compelled the King to
                            dismiss all his old Ministers and their adherents. The unclean Spirits he was possessed with, are now
                            cast out of him: but it is imagined that as soon as he has obtained a Peace, they will return with others worse than
                            themselves, and the last State of that Man, as the Scripture says, shall
                                be worse than the first.
                        As soon as we can learn any thing certain of the Projects of the new Ministry, I shall take the first
                            Opportunity of communicating. With the greatest Esteem & Respect, I am Sir, Your Excellency’s most obedient and
                            most humble Servant
                        
                            B. Franklin
                        
                    